The bill seeks reformation of description in a mortgage and its foreclosure. No fraud is charged and the reformation rests upon the theory of a mutual mistake. Its sufficiency in this respect is the only matter here presented.
We recognize the rule, as noted by appellant's counsel, requiring particularity of averment in cases of this character (Webb v. Sprott, 225 Ala. 600, 144 So. 569); but our cases are to the effect the rule does not call for a strained and unreasonable construction of the language used or undue refinement or nicety of pleading. The bill is to be construed as a whole, and its wording given a reasonable and not unnatural construction. National Union Fire Ins. Co. v. Lassetter, 224 Ala. 649, 141 So. 645; Eastis v. Beasley,214 Ala. 651, 108 So. 763; Warren v. Crow, 195 Ala. 568, 71 So. 92; Camper v. Rice, 201 Ala. 579, 78 So. 923. So considered, the bill, with particular reference to the averments found in paragraph 4, sufficiently meets the requirements of our rule of pleading.
The decree is correct, and will accordingly be here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.